CAVANAGH, J.
(concurring). I concur in the result reached by Justice KELLY in her concurring opinion, namely, that the tickets qualify as ordinary social hospitality but that Judge Haley’s acceptance of the tickets in open court gave rise to an appearance of impropriety.1 *202Further, even though Judge Haley exercised poor judgment on this occasion, he has an exemplary record and a long history of distinguished service. Accordingly, I would have preferred the Judicial Tenure Commission to have resolved this matter without the issuance of a complaint. But under these particular circumstances, and in light of Const 1963, art 6, § 30 and MCR 9.205, public censure appears to be an appropriate discipline.

 The majority’s avoidance of the appearance of impropriety standard and Canon 2 can easily be explained. The majority uses this case as a vehicle to effectuate its own view on how Canon 2 is to be interpreted. It is readily apparent from today’s decision that the majority does not fully embrace the appearance of impropriety standard. Indeed, it is becoming increasingly clear that the majority does not believe that the appearance of impropriety standard deserves any meaningful consideration because the majority will simply discover and rely on a more “specific” court rule or canon in a given case, as is evident from this case and the individual disqualification statements filed in Adair v Michigan, 474 Mich 1027 (2006). Having been the target of multiple motions for disqualification, it is understandable that the current majority prefers this approach and characterizes such accusations as “vague, subjective, and increasingly politically directed.” Adair, supra at 1039 (statement by Taylor, C. J., and Markman, J.). Without question, the majority is entitled to its own view.
But I am disappointed that the majority uses this case to transform its own view on the appearance of impropriety standard into new law. Simply stated, this case is not the proper vehicle by which to make this change, and the majority’s analysis will virtually eliminate Canon 2. This Court is currently engaged in a discussion about the proper procedure for judicial disqualifications, as well as the ethical standards implicated in such a procedure. Further, this Court will soon be asking for public comment and input to further this discussion in a more open manner. Accordingly, the majority’s timing in this case could not be worse. If the majority has already made up its mind on the weight afforded to the appearance of impropriety standard, then I fear today’s decision has the *202potential to undermine this entire process and the public’s trust. To many, soliciting public comment on a matter on which the majority has issued an opinion just months before will be seen as merely an exercise in futility.
Moreover, I find it troubling that the majority elected to use the disqualification statement circulated by Chief Justice Taylor and Justice MARKMAN in Adair to set forth new law in this case. Given that the statement was itself made in response to allegations of appearance of impropriety against the authors, the election to issue that statement was highly unusual, and because the statement was not binding on this Court, I question the rationale behind relying on that statement to effectuate change in this particular case. Rather, I would have preferred the current majority to address its preference on how Canon 2 should be interpreted in a more transparent manner and in a more appropriate and public forum; namely, the upcoming public hearing that has been scheduled for this precise purpose.